PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of January 26, 2007, the Court has determined that the appeal is premature. Specifically, because judicial labor remains with regard to distribution of the property identified in paragraphs 15 and 46 of the order, the order is not a final order. See generally Caufield v. Cantele, 837 So.2d 371, 375 (Fla.2002) (“[a] final judgment is one which ends the litigation between the parties and disposes of all issues involved such that no further action by the court will be necessary”); Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002) (dismissing appeal from order of dissolution of marriage that reserved jurisdiction to determine equitable distribution). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
*1000In light of the dismissal, the appellant’s Motion for Extension of Time, filed on March 7, 2007, is hereby denied as moot.
LEWIS, POLSTON, and ROBERTS, JJ., concur.